DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	Authorization for this Examiner’s amendment was given in an interview with Applicant’s attorney, Sarah Matthews on 9/10/2021. 
	The application has been amended as follows:
	Claim 1) A tensioning strap comprising a strap-shaped base body with a longitudinal direction, wherein the base body is compressible and/or extensible in the longitudinal direction, and comprising at least one pull cable, 
wherein the pull cable is fastened at one end of the base body and extends at least twice  along the longitudinal direction of the base body, and 
wherein the pull cable is attached to a first end element of the base body and runs at least three times along the longitudinal direction of the base body, including an upper run, a lower run, and a middle run; wherein the upper run extends from the first end element along the longitudinal direction of the base body to a second end element and is deflected at the second end element; wherein the lower run extends from the second end element along the longitudinal direction of the base body to the first end element and is deflected at the first end element; and wherein the middle run extends from the first end element to the second end element along the longitudinal direction of the base body between the upper run and the lower run; and
wherein the base body is designed as at least one of a netted strap  and a mesh strap.
Claim 19) A tensioning strap comprising a strap-shaped base body with a longitudinal direction, wherein the base body is at least one of compressible and extensible in the longitudinal direction, the tensioning strap comprising a first end element attached at a first end of the strap-shaped base body and a second end element attached at a second end of the strap-shaped base body opposite the first end element, and at least one pull cable running contiguously at least three times through the 
wherein the at least one pull cable passes through the longitudinal direction of the strap-shaped base body from the first end element to the second end element in a first pass, then from the second end element to the first end element in a second pass, and then from the first end element to the second end element in a third pass, wherein the third pass is extending longitudinally between the first pass and the second pass.
Claim 21 & 22) (canceled).
Allowable Subject Matter
Claim 1-3,5-8,10-13,15-20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 22 and 23, the subject matter not disclosed, suggested, or taught in the prior art, or within a combination of the prior art is: “wherein the at least one pull cable passes through the longitudinal direction of the strap-shaped base body from the first end element to the second end element in a first pass, then from the second end element to the first end element in a second pass, and then from the first end element to the second end element in a third pass, wherein the third pass is longitudinally between the first pass and the second pass” of claim 19, and similarly “wherein the pull cable is attached to a first end element of the base body and runs at least three times along the longitudinal direction of the base body, including an upper run, a lower run, and a middle run; wherein the upper run extends from the first end element along the longitudinal direction of the base body to a second end element and is deflected at the second end element; wherein the lower run extends from the second end element along the longitudinal direction of the base body to the first end element and is deflected at the first end element; and wherein the middle run extends from the first end element to the second end element along the longitudinal direction of the base body between the upper run and the lower run” of claims 1 and 23 both specifying a directional location of the multiple passes of the pull cable. 
The closest art made of record is that of Modglin which comprises a tensioning strap (26; see [0024]; see figure 5) which comprises a pull cable (42; see [0027]; see figure 6) wherein the pull cable (42) makes multiple passes through the longitudinal direction of the tensioning strap (26; see figure 6). However, as clearly seen in figure 6 the pull cable comprises a first upper pass, second middle pass, and third lower pass, which differs from applicant’s first upper, second lower, third middle passing of the pull cable. No art could be found in the Examiner’s field of search which taught a similar pull cable configuration. Thus, for at least this reason, the prior art of record fails to disclose or suggest the subject matter of claims 1, 19, and 23 respectively.
Claims 2-3, 5-8, 10-13, 15-18, and 20 are allowed insofar as they depend from claims 1, and 19 respectively and thus contain the same allowable limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786